Citation Nr: 1225856	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-14 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for optic neuropathy of the left eye, and, if so, whether service connection may be granted.

2.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for myopia with astigmatism.

3.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for a right elbow disability, other than carpal tunnel syndrome, to include the right forearm and hand.  

4.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for carpal tunnel syndrome of the left wrist.

6.  Entitlement to an increased evaluation for left knee patellofemoral syndrome, currently rated as 20 percent disabling.

7.  Entitlement to an increased evaluation for left knee instability, currently rated as 10 percent disabling.  

8.  Entitlement to an increased evaluation for right knee patellofemoral syndrome, currently rated as 20 percent disabling.

9.  Entitlement to an increased evaluation for right knee instability, currently rated as 10 percent disabling.  

10.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The service member was on active duty in the United States Marine Corps from April 1994 to March 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions of February 2009 and March 2010 of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Following the perfection of her appeal, the appellant proffered testimony before the undersigned Acting Veterans Law Judge (AVLJ) in Washington, DC, in August 2011.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

It is noted that when the appellant provided testimony before the Board, she implicitly raised the issue of entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).  That is, during her hearing, the appellant suggested that as a result of her various service-connected disabilities, she was unable to obtain and maintain gainful employment.  Thus, this issue has been raised by the record and it is considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In such cases, a request for a TDIU is not a separate "claim" for benefits but, rather, is an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Id.  Accordingly, the claim for entitlement to a TDIU is considered "part and parcel" of the appellant's increased rating claims and has been added as an additional issue now on appeal.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court), held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the AVLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can go forward on the claim based on the current record.

The Board must first consider whether new and material evidence has been submitted to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left eye disability, to include optic neuropathy.  As a result, the appellant's claim on the merits will be discussed in the REMAND portion of the decision below.  

The issues involving entitlement to service connection for carpal tunnel syndrome of the left wrist and the claims for increase involving the knees, to include the issue of entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In November 2006, the Board denied entitlement to service connection for a left eye disability, to include optic neuropathy and myopia with astigmatism.  That decision is final.  

2.  The evidence received since the Board's November 2006 decision as to the claim for service connection for a left eye disability, to include optic neuropathy, is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the appellant's claim.

3.  The evidence received since the Board's November 2006 decision as to the claim for service connection for myopia with astigmatism is duplicative and cumulative of evidence previously of record.

4.  In October 2005, the Board denied the appellant's claim for entitlement to service connection for bilateral hearing loss and a right elbow disability, other than carpal tunnel syndrome.  

5.  The evidence received since the Board's Decision of October 2005 in connection with claims for service connection for bilateral hearing loss and a right elbow disability, other than carpal tunnel syndrome, is duplicative or cumulative of evidence previously of record.  


CONCLUSIONS OF LAW

1.  The November 2006 decision that denied the appellant's claim for entitlement to service connection for a left eye disability, to include optic neuropathy and myopia with astigmatism, is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2001); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2011).  

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for a left eye disability, to include optic neuropathy, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2011). 

3.  New and material evidence has not been submitted to reopen the claim of entitlement to service connection for myopia with astigmatism of the left eye.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2011). 

4.  The October 2005 Board Decision that denied the appellant's claims for entitlement to service connection for a right elbow disability, other than carpal tunnel syndrome, and bilateral hearing loss, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2005); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2011).  

5.  New and material evidence has not been submitted to reopen the claims of entitlement to service connection for a right elbow disability, other than carpal tunnel syndrome, and bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant comes before the Board requesting that her claims for entitlement to service connection for a left eye disability, to include optic neuropathy and myopia with astigmatism, bilateral hearing loss, and a disability of the right elbow, other than carpal tunnel syndrome, be reopened and that a decision be issued on the merits. 


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  As to the reopened claim of entitlement to service connection for a left eye disability, to include optic neuropathy, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  The purpose of the remand will be meet such duties.

As to the other claims involving a previously-denied claim, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A November 2006 letter included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the Veteran's claim was previously denied.  Consequently, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial.  The November 2006 letter also informed the Veteran of her and VA's respective duties for obtaining evidence and of how disability ratings and effective dates are assigned.

The Board notes that the November 2006 letter did not address the left eye disability.  The Board finds that the Veteran has not been prejudiced by this for two reasons.  One, the claim is being reopened to the extent that the left eye disability involves a diagnosis other than myopia with astigmatism.  Two, because myopia with astigmatism is not a disease or injury within the meaning of applicable legislation, there is no way for the Veteran to substantiate a claim involving this diagnosis.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  This will be discussed below.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  The RO has obtained VA outpatient treatment records and the Veteran has submitted private medical records.  VA has provided the Veteran with a hearing before the Board in August 2011.

VA did not provide the Veteran with an examination in connection with these claims.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2011), providing a VA examination in a new and material evidence claim can be considered only if new and material evidence is actually presented or secured.  The Board finds that the Veteran did not present new and material evidence in connection with these claims; therefore, providing a VA examination was not required nor warranted.

Finally, the Board must address the provisions of 38 C.F.R. § 3.156(c) (2011) because the record reflects that a folder with records from the Veteran's period of service was associated with the claims file in November 2010. In other words, additional service records were received.  In this envelope are multiple documents.  The ones that address hearing tests, eye tests, and examinations are duplicative of evidence already in the claims file and cannot constitute a newly-received record under the provisions of 38 C.F.R. § 3.156(c).  The other documents are not relevant to the issues involving the eyes, right upper extremity, and hearing loss, and thus these documents also do not fall under the provisions of 38 C.F.R. § 3.156(c).  

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran in connection with the claim for whether new and material evidence has been received for multiple claims for service connection.

II.  New and Material Evidence

As will be detailed below, the appellant's claims of entitlement to service connection for a left eye disability, to include optic neuropathy and myopia with astigmatism, bilateral hearing loss, and a disability of the right elbow, to include the right forearm, other than carpal tunnel syndrome, have been the subject of adverse prior final decisions.  As a result, service connection for these disorders may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). 

For claims to reopen, evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

III.  Analysis

A.  Reopened claim

In a November 2006 Board decision, it denied the claims for service connection for a left eye disability, to include optic neuropathy and myopia with astigmatism.  The Board denied the diagnosis of myopia with astigmatism, stating that it was not a condition for which service connection may be granted.  See page 12 citing to 38 C.F.R. § 4.9.  It denied the diagnosis of optic neuropathy because VA examinations had not found a current left eye disability.  The November 2006 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2001); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2011).

As to a left eye disability other than myopia with astigmatism, the Board finds that new and material evidence has been received to warrant a reopening of that claim.  Specifically, in a September 2009 VA examination report, the examiner made statements to indicate the possibility of there being a current left eye disability.  The examiner found there were no signs of optic neural pallor or afferting papillary defect and reported other findings that he found did not substantiate the Veteran's complaints.  However, he then went on to write that the Veteran's subjective complaints "may be a neurologic issue" or "postherpetic neuralgia where she may have had some damage to the cornea in the past."  The Board finds that this is sufficient to reopen the claim, as it relates to the unestablished fact of a current disability.  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the issue of entitlement to service connection a left eye disability, to include optic neuropathy, is reopened.

Since the claim is reopened, the Board must address the merits of the appellant's claim.  Before proceeding to a decision on the merits, it is the Board's opinion that further development is necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Hence, the claim will be remanded for the purpose of obtaining additional medical evidence.

B.  Non-reopenend Claims

The Board finds that new and material evidence has not been submitted to reopen the claims of entitlement to service connection for myopia with astigmatism, a right elbow disability, other than carpal tunnel syndrome, and bilateral hearing loss.  The Board will address each issue separately below.  

As stated above, in the November 2006 Board decision, it denied the claim for service connection for myopia with astigmatism because such diagnosis is not deemed to be a disease or injury within the meaning of applicable legislation.  See page 12 citing to 38 C.F.R. § 4.9.  At that time, the Veteran had received such a diagnosis.  The November 2006 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2006); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2011).

The Veteran has not submitted any evidence that would change this outcome.  The provisions of 38 C.F.R. § 4.9 were in effect at the time of the prior denial and are still in effect now.  Myopia with astigmatism is not a disease or injury, and service connection cannot be granted for it.  Thus, there is no basis to reopen this claim.

In the November 2006 Board decision, it denied the claim for service connection for a right elbow disability, other than carpal tunnel syndrome, because it determined the Veteran did not have a disability of the right elbow, other than carpal tunnel syndrome (the Veteran is service connected for right carpal tunnel syndrome).   The November 2006 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2006); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2011).

Since the November 2006 Board decision, the evidence received has not cured the defect of a lack of evidence of a current disability.  The Veteran underwent a VA examination in October 2009.  Following examination, the examiner diagnosed carpal tunnel syndrome and noted that a nerve conduction study had been requested.  The results are in the claims file and were interpreted as normal.  There is no other competent evidence of a current right elbow disability other than carpal tunnel syndrome.

While the Veteran has complained of left elbow pain and she is competent to report such pain, the Board finds that this does not change the finding of there being a lack of new and material evidence for service connection for a left elbow disability, other than carpal tunnel syndrome, for two reasons.  One, she is not competent to distinguish between pain associated with the service-connected carpal tunnel syndrome and a disability other than carpal tunnel syndrome.  Two, these were the same contentions she made at the time of the November 2006 Board decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Therefore, the relevant evidence received during the appeal is cumulative and redundant of the evidence of record at the time of the November 2006 Board decision and cannot constitute new and material evidence.  38 C.F.R. § 3.156(a).  The evidence associated with the claims file since the November 2006 Board decision does not cure the defect of a lack of competent evidence of a right elbow disability other than carpal tunnel syndrome, and the petition to reopen the claim for entitlement to service connection for right elbow disability is denied

In the October 2005 Board decision, it denied the claim for service connection for bilateral hearing loss because it determined the Veteran did not have a bilateral disability as required by the provisions of 38 C.F.R. § 3.385.  The October 2005 Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2005); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2011).

Since the October 2005 Board decision, the evidence received has not cured the defect of a lack of evidence of a current disability.  The Veteran underwent a VA audiological evaluation in October 2009.  The results still fail to show a bilateral hearing loss disability as defined under 38 C.F.R. § 3.385.  There is no other competent evidence of a current bilateral hearing loss disability as defined by VA.

While the Veteran has complained of bilateral hearing loss and she is competent to report decreased hearing, the Board finds that this does not change the finding of there being a lack of new and material evidence for two reasons.  One, she is not competent to state she has a hearing loss disability as defined by 38 C.F.R. § 3.385.  Two, these were the same contentions she had at the time of the October 2005 Board decision.  See Reid, 2 Vet. App. at 315.  

Therefore, the relevant evidence received during the appeal is cumulative and redundant of the evidence of record at the time of the October 2005 Board decision and cannot constitute new and material evidence.  38 C.F.R. § 3.156(a).  The evidence associated with the claims file since the October 2005 Board decision does not cure the defect of a lack of competent evidence of a bilateral hearing loss disability as defined by VA regulation, and the petition to reopen the claim for entitlement to service connection for a bilateral hearing loss disability is denied

ORDER

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a left eye disability, to include optic neuropathy; to this extent only, the appeal is granted.

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection myopia with astigmatism, and the application to reopen the claim is denied.

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a right elbow disability, and the application to reopen the claim is denied.

4.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss, and the application to reopen the claim is denied.


REMAND

As a result of the Board's above action in reopening the claim for service connection for a left eye disability, to include optic neuropathy, VA has a duty to develop the appellant's claim prior to the issuance of a decision on the merits.  The Board finds that the criteria for entitlement to a VA examination have been met.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  It also finds that the claim for service connection for carpal tunnel syndrome of the left upper extremity also warrants a VA examination.

The Board further believes that medical examinations should be accomplished with respect to the claims for increase.  During her hearing before the Board, the appellant averred that since last being examined, her service-connected knee disabilities had become more disabling and more severe.  This essentially requires the Board to remand for a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); also VAOPGCPREC 11-95 (1995).  Thus, these claims are remanded for the purpose of obtaining additional medical information that will provide findings that will allow for a decision to be made as to whether increased ratings should be granted.

Also, because the claims are being remanded for additional development, copies of any available VA records subsequent to January 2010 should be obtained and incorporated in the claims file.  

Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to her claim, in accordance with the VCAA, and to ensure full compliance with due process requirements, this case must be REMANDED to the RO/AMC for the further development of evidence.

1.  The RO/AMC should ensure that the appellant is notified as to how she can prevail on her claim based on a claim for a TDIU and should provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and ask her to complete it in its entirety.  Verification of the reason for the Veteran no longer working at her last employer should be completed.

2.  The RO/AMC should contact the appellant and ask that she identify all sources of medical treatment for carpal tunnel syndrome in the left upper extremity and bilateral knees disability since January 2010, and any other relevant treatment records prior to that date that are not already of record, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources, including VA records, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any private treatment records are not successful, the RO/AMC should inform the appellant of the nonresponse so that she will have an opportunity to obtain and submit the records herself, in keeping with her responsibility to submit evidence in support of her claim.  38 C.F.R. § 3.159 (2011).  

3.  The RO/AMC should arrange for the appellant to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of a left eye disability, other than myopia with astigmatism, and carpal tunnel syndrome of the left upper extremity.  If possible, it is requested that the examination be performed by a medical doctor, if appropriate.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

Each examiner should comment on the following:

a.  Does the appellant now suffer from a ratable disability of the left eye, to include optic neuropathy of the left eye?  (The examiner is informed that myopia with astigmatism is not a ratable disability.)

b.  What is the etiology of each of the left eye disabilities from which the appellant now suffers?
c.  The examiner is requested to state whether it is at least as likely as not (50 percent probability or higher) that any of the appellant's left eye disabilities are/is related to any in-service disease or injury or the appellant's military service in general or to a service-connected disability.  

d.  Does the appellant now suffer from carpal tunnel syndrome in the left upper extremity?  

e.  If the appellant now suffers from carpal tunnel syndrome of the left upper extremity, what is the etiology?

f.  The examiner is requested to state whether it is at least as likely as not (50 percent probability or higher) that carpal tunnel syndrome of the left upper extremity is related to any in-service disease or injury or the appellant's military service in general or to a service-connected disability.  

It would be helpful if the appropriate examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition at issue, such testing or examination is to be accomplished prior to completion of the examination report. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause of the appellant's disorder(s) cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

4.  The RO/AMC should arrange for the appellant to be examined by a VA medical doctor in order to determine the severity of the appellant's right and left knee disabilities.  The claims folder and a copy of this remand are to be made available to the examiner to review prior to the review.  The examiner should be requested to review the claims folder and state that this has been accomplished in the examination report.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner should specifically comment on the manifestations and symptoms produced by the four separate conditions (limitation of motion and instability of each lower extremity).  Readings should be obtained concerning the appellant's range of motion, and any limitation of function of the parts affected by limitation of motion.  

Additionally, the examiner should be requested to determine whether the affected body parts exhibit weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.  
Complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge, then this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

5.  The RO/AMC shall request that a social and industrial survey be undertaken in order to elicit and set forth pertinent facts regarding the appellant's medical history, education and employment history, and social and industrial capacity.  The individual who conducts this survey should identify those activities that comprise the appellant's daily routine.  With regard to her employability, the appellant should be asked to provide the names and addresses of businesses where she has worked and or sought employment.  Any potential employment opportunities should be identified. 

6.  Contact the Veteran's former employer, the Spartanburg Unemployment Office, and confirm the signatures for Ben R., who appears to have been a supervisor to the Veteran, and Jerry H., who was a co-worker of the Veteran.  In other words, confirm with the individuals that they signed these letters.  For Ben R., there are three letters with a signature in the file.  One was received in April 2006, and the other two are dated September 2010, but received at different times.  All three letters have original signatures.  For Jerry H, there are two letters with a signature, both dated in September 2010, but received at different times, and both have original signatures.  Provide Ben R. copies of all three letters, and provide Jerry H. copies of the two letters and ask them to confirm that they signed these letters. The Board has tabbed all five documents in pink on the left side of the claims file with the person's initials.  

7.  After the appellant's medical records and any other records concerning her employability have been obtained and included in the claims file for review, the RO/AMC shall make arrangements with the appropriate VA medical facility for the appellant to be afforded the appropriate examination to provide an assessment as to the effect of the service-connected disabilities on the appellant's ability to obtain and maintain employment.  All indicated tests or studies deemed necessary should be done.  The claims file and this REMAND must be made available to, and be reviewed by, the examiner in connection with the examination.  The examiner must specifically comment in the examination report that he or she has reviewed the complete claims file.  The examiner shall perform any tests or studies deemed necessary for an accurate assessment.  The examiner must give detailed clinical findings of all symptomatology found on examination. 

Additionally, the examiner is directed to render an opinion as to whether the appellant's service-connected disabilities, and the medications she takes for said disorders, prevents her from being gainfully employed, or whether a nonservice-connected disability (or disabilities) prevents her from being gainfully employed.  

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the appellant's service-connected disabilities prevents her from obtaining and maintaining gainful employment, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

8.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

9.  Thereafter, the RO/AMC should readjudicate the claims that are now on appeal after taking any other development action that is deemed warranted.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The RO/AMC is reminded that in making a determination with respect to extraschedular considerations, it must explain the reasons for referring or not referring the matter to the Director, VA Compensation and Pension.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.  The purpose of the examinations requested in this remand is to obtain information and evidence, which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to attend the requested VA examinations may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


